Case 8:20-cv-00171-WFJ-CPT Document 12 Filed 03/12/20 Page 1 of 1 PagelD 38
U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service

  

 

 

 

PLAINTIFF ME IVEU COURT CASE NUMBER

AMADOU WANE SSE ae AL 18°20-cv-60171-WEI-CPT

DEFENDANT sssstisi—sSSSCS uy eeu how Wath TYPEOF PROCESS & JO-CU- [DI -T-
SOKONA DIALLO, et al yeEEB 28 Pr &t&O — IsUMMONS, COMPLAINT ozc Pl

 

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, FIG TO SARWEDR PERSCRIPTION OF PROPERTY TO SEIZE OR CONDEMN-
SERVE J PIMAP LLC .
AT }} ADDRESS (Sireet or RFD, Aparonent No., City, State and ZIP Code) :
5280 Caroline Street Apt 2203 Houston TX 77004-5887
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

W

 

 

 

 

 

  

 

Number of process to be
served with this Form 285 | !
lan soi Number of ies lo be oe
13046 RACETRACK RD. #118 —w_dinivas =~=(CISC
TAMPA, FL 33626 =
Check for service ~#
tL on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include 8 q
A Telephone Numbers, and Estimated Times Available for Service):

Fold = Fuld we
Sokona Diallo is agent for the defendant. She is home in the morning and early afternoon. She works at a sibinub so “Tj C
Richmond Avenue, Houston) from 2AM to 6AM. Her Phone (346) 446-0147. neo z r =

eo rr
fa fxm = C

Signature of Attorney other Originator requesting service on behalf of: qf] PLAINTIFF TELEPHONE NUMBER

 

aaa [ DEFENDANT | 813-343-0438
SPACE BELOW FOR USE OF U.S, MARSHAL ONLY- }

er clean etn RL

lacknowledge receipt for si total Distnetof | Distnet to Sigoat
number of process indicated.

Ongia Serve
(Sign only for USM 285 if more

thar one USM 285 ks submitted) | No- l¥ | No T4

jee awe tee a

    
 

T WRITE BELOW THIS LINE
zed USMS Depaty of Clerk, > fy " Date

Avo Moe | AOS? vO

 

 

 

a

 

 

 

I hereby certify and return that i lihave personally served , oO have legal evidence of service, fk have executed as shown in “Remarks". the process descnbed
on the individual . company, co dita etc, al the address shown above on the on the individual , company, corporation. etc. shown at the address inserted below

0 I | hereby certify and retum that \ am unable tol locate tbe individual, paca corporation, etc, named above (See remarks below)

ame and title Je of individual served (if not shown abowa)

Oa person of suitable age aod discretion
then residing in defendant's usual place

= of abode —
}- Se H peat oM tan 3 peat

Tume

Address (complete ‘only different | shown above)

SIPS BST , CLEA-GI62.
floVSTo+ / P< F002

   
   

 

C) am
Be paz [39 Gem

Signatuye of ( arshal orticpuy
Mtn FA

 

 

 

Service Fee Total Mileage Charges! Forwarding Fee — T soul € Charges | Advance Deposits Amount owed tol S Marshal* ar :
including endeavors) ‘Amount of Refund”)
bir ¥ ?
ce o
Ck vw / A 7 / \ 0 a
REMARKS acto mpee et StVE yp ye le be
Nieeitidedian '. CLERK OF THE COURT PRIOR EDITIONS MAY BE 1 SED
2 | SMS RECORD
3. NOTICE OF SERVICE
4 BILLING STATEMENT® To be returned to the U S. Marshal with payment,
if any amount is owed Please remut promptly payable to U.S Marshal Form |'SM 285

5 ACKNOWLEDGMENT OF RECEIPT Rev. 1113
